DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 depends on claim 1.  For the purpose of examination, claim 14 depends on claim 2.  See claims 13 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avivi et al. (WO 2016/207754), and further in view of Yoshitsugu et al. (U.S. Publication No.: 2007/0188884).
Regarding claim 1: 
	Avivi discloses a folded camera (FIGS 2-4), comprising: a lens (FIG. 4, (304)) having a lens height (FIG. 4, “D”, P. 8 L. 9-24), the lens positioned in an optical path between an optical path folding element (FIG. 4, (308)) and an image sensor ((302), P. 6 L. 2-27) and movable in at least one direction (P. 8 L. 9-24), wherein the height “H” (FIG. 4) of the folded camera is determined by the lens module diameter “D” plus the change due to the lens module movement (P. 8 L. 9-24).
	Avivi does not specifically disclose that the folded camera has a height not exceeding the lens height by more than 500um.
	Yoshitsugu teaches a lens system having a blur compensation, wherein the amount of movement in a direction perpendicular to the optical axis of the third lens unit G3 in the image blur compensation state is less than 500um (0.138mm, 0.132mm, 0.160mm, 0.209mm, 0.232mm, or 0.203mm, [0199]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Yoshitsugu’s with the folded camera taught by Avivi to enable the “change due to the lens module movement” to be no more than 500um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2:
	Avivi and Yoshitsugu disclose and teach of the folded camera of claim 1, wherein together Avivi and Yoshitsugu further disclose that the folded camera has a height not exceeding the lens height by more than 400um (Avivi: height “H” (FIG. 4) of the folded camera is determined by the lens module diameter “D” plus the change due to the lens module movement, P. 8 L. 9-24; Yoshitsugu: the amount of movement in a direction perpendicular to the optical axis of the lens unit in the image blur compensation state can be less than 400um, [0199]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Yoshitsugu’s with the folded camera taught by Avivi to enable the “change due to the lens module movement” to be no more than 400um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 3:
	Avivi and Yoshitsugu disclose and teach of the folded camera of claim 1, wherein together Avivi and Yoshitsugu further disclose that the folded camera has a height not exceeding the lens height by more than 250um (Avivi: height “H” (FIG. 4) of the folded camera is determined by the lens module diameter “D” plus the change due to the lens module movement, P. 8 L. 9-24; Yoshitsugu: the amount of movement in a direction perpendicular to the optical axis of the lens unit in the image blur compensation state can be less than 250um, [0199]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Yoshitsugu’s with the folded camera taught by Avivi to enable the “change due to the lens module movement” to be no more than 250um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Regarding claim 4:
	Avivi and Yoshitsugu disclose and teach of the folded camera of claim 1, wherein Avivi further discloses that the lens is movable for focusing (P. 1 L. 10-12, P. 6 L. 34 to P. 7 L. 23).

Regarding claim 5:
	Avivi and Yoshitsugu disclose and teach of the folded camera of claim 1, wherein Avivi further discloses that the lens is movable for optical image stabilization (P. 1 L. 10-12, P. 6 L. 34 to P. 7 L. 23).

Regarding claim 6:
	Avivi and Yoshitsugu disclose and teach of the folded camera of claim 1, wherein Avivi further discloses that the lens is movable in two directions in a single plane for focusing and optical image stabilization (P. 1 L. 10-12, P. 6 L. 34 to P. 7 L. 23).

Regarding claim 13:
	Avivi and Yoshitsugu disclose and teach of a multi-aperture camera comprising the folded camera of claim 1 and an upright camera (Avivi: P. 4 L. 27-29).

Regarding claims 7-9 and 14: Claims 7-9 and 14 are similarly rejected as in claims 4-6 and 13 respectively above.

Regarding claims 10-12 and 15: Claims 10-12 and 15 are similarly rejected as in claims 4-6 and 13 respectively above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852